Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00043-CV

                                        Deborah A. FERREL,
               and all other Occupants of 11603 Wood Harbor, San Antonio, TX 78249,
                                              Appellants

                                                   v.

                                 CERBERUS SFR HOLDINGS L.P.,
                                          Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2018CV06841
                              Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED

           Appellant’s brief, which was due on April 29, 2019, has not been filed. A late brief notice

was issued on May 24, 2019, and counsel for appellant responded by telephone on June 4, 2019

stating he planned to file a motion to dismiss the appeal. No motion was filed. On July 22, 2019,

this court ordered appellant to show cause in writing why this appeal should not be dismissed for

want of prosecution. Appellant did not respond. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellant.

                                                    PER CURIAM